LEVINE, J.
Epitomized Opinion
First Publication of this Opinion
Mahon and others, who were beneficiaries, brought ah acton upon an insurance policy which Phoebe Mahon carried with the defendant company. The evidence disclosed that the deceased was insured in Feb., Í915, and was later suspended for non-payment of dues. On April 9, 1919, she made another application and after a physical examination was- accepted on April 28, 1919. As the jury returned a verdict for plaintiffs, defendant prosecuted error. In reversing the judgment of. the lower court, the Court of Appeals held:
1.. That the verdict was not manifestly against the weight of the evidence in view of the fact that the experts differed -in opinion as to the physical condition of the deceased.
2. That no error was committed in the court’s refusal to admit a- death certificate to show that the husband of the insured died from tuberculosis, as said certificate did not indicate the cause of death of deceased.
3. That the court erred in refusing to submit to the jury the requests of the Insurance Company for special findings where the special requests involved questions and answers which had been submitted to the insured at the time .she made application- for her policy.